                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BENJAMIN VIENT,                        )
                                       )
                    Plaintiff,         )
                                       )
       v.                              )       1:19CV2
                                       )
SANFORD HERALD, et al.,                )
                                       )
                    Defendants.        )

                                   ORDER

       The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 10, 2020, was served on the parties in this action.               No

objections were filed within the time limits prescribed by section

636.

       The court has reviewed and hereby adopts the Magistrate

Judge=s Recommendation.

       IT   IS   THEREFORE   ORDERED   that   Plaintiff’s   Motion   for    a

Preliminary Injunction (Doc. 21) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motions to Dismiss

(Docs. 12, 15, 22, 24) are DENIED as moot.



                                      /s/   Thomas D. Schroeder
                                   United States District Judge

March 6, 2020
